Appeal from a judgment of the County Court, Queens County, convicting appellant of kidnapping and assault in the second degree, with intent to commit rape, and from each and every intermediate order therein made. Appellant was sentenced to 20 years to life for the kidnapping, and 2% to 10 years for the assault, the sentences to run concurrently. Judg*707ment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Present — Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.